 


 HR 5057 ENR: Debbie Smith Reauthorization Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 5057 
 
AN ACT 
To reauthorize the Debbie Smith DNA Backlog Grant Program, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Debbie Smith Reauthorization Act of 2008. 
2.General reauthorizationSection 2 of the DNA Analysis Backlog Elimination Act of 2000 (42 U.S.C. 14135) is amended— 
(1)in subsection (c)(3), by— 
(A)striking subparagraphs (A) through (D); 
(B)redesignating subparagraph (E) and subparagraph (A); and 
(C)inserting at the end the following: 
 
(B)For each of the fiscal years 2010 through 2014, not less than 40 percent of the grant amounts shall be awarded for purposes under subsection (a)(2).; and 
(2)by amending subsection (j) to read as follows: 
 
(j)Authorization of appropriationsThere are authorized to be appropriated to the Attorney General for grants under subsection (a) $151,000,000 for each of fiscal years 2009 through 2014.. 
3.Training and educationSection 303(b) of the DNA Sexual Assault Justice Act of 2004 (42 U.S.C. 14136(b)) is amended by striking 2005 through 2009 and inserting 2009 through 2014. 
4.Sexual assault forensic exam grantsSection 304(c) of the DNA Sexual Assault Justice Act of 2004 (42 U.S.C. 14136a(c)) is amended by striking 2005 through 2009 and inserting 2009 through 2014. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
